Citation Nr: 9922193	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  96-24 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an increased evaluation for peptic ulcer 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The case was previously before the Board in April 1998, when 
service connection was denied for post traumatic stress 
disorder (PTSD) and tinnitus.  The veteran appealed the PTSD 
and tinnitus decisions to the United States Court of Appeals 
for Veterans Claims (Court).  The Court vacated those 
decisions and remanded the PTSD and tinnitus issues for 
further action in accordance with a joint motion for remand.  

The April 1998 Board decision also denied service connection 
for stomach, skin and psychiatric disabilities as a result of 
exposure to Agent Orange.  The veteran did not appeal that 
determination.  

In April 1998, the Board remanded the claim for an increased 
rating for peptic ulcer disease.  That issue remains in 
remand status.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for PTSD and tinnitus.  

2.  The veteran has PTSD as the result of his wartime 
service.  

3.  The veteran has tinnitus as the result of his wartime 
service.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active wartime service.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. § 3.304 (1998).  

2.  Tinnitus was incurred in active wartime service.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. § 
3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991).  

The implementing regulation provides:  Satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. §1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1998).  

PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).  

To comply with the decision of the Court in Cohen v. 
Brown, 10 Vet. App. 197 (1997) VA issued a final rule, 
effective March 7, 1997, the date of the Cohen v. Brown 
decision, to amending 38 C.F.R. § 3.304(f) to read as 
follows:  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  If 
the evidence establishes that the veteran was a prisoner-
of-war under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. 
Reg. 32807 (June 18, 1999), to be codified at 38 C.F.R. 
§ 3.304(f) (1999).  

[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991). 

In January 1994, the veteran told a VA examiner that his unit 
has a red alert one night and he went and it was the only 
time he shot at Vietnamese, when he could see them.  He 
stated they lit up many trip flares and he saw two Viet Cong 
killed that night.  He reported that so many people were 
firing no one knew who hit them.  The veteran said that he 
tried to keep what he saw in Vietnam out of his mind.  He 
said they always had somebody slipping in and blowing things 
up.  

When the Board initially reviewed the case, it noted that the 
United States Army and Joint Services Environmental Support 
Group (ESG) [now the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR)], confirmed an August 17, 1967 
attack on Camp McDermott with 8 friendly losses among the 
local security guards.  There were no losses in the veteran's 
unit.  That would have been after the veteran concluded his 
Vietnam service from July 1966 to July 1967.  

In accordance with the order of the Court, the Board has 
reviewed the record.  ESG had written that it was providing a 
chronology for the period from May 1, 1967 to January 30, 
1968.  The chronology shows a red alert on 17 August.  If the 
chronology went from May 1967 to January 1968, that would 
mean the reference was for August 1967, after the veteran 
left Vietnam.  However, further examination of the document 
shows that it covers the period from July 1, 1966 to April 
30, 1967, which would mean that it covered August 1966 and 
not August 1967.  That means that the veteran was present for 
the red alert of August 1966.  

The records verify that on 17 August [1966] a RED alert was 
called.  Camp McDermott was attacked by an estimated Viet 
Cong squad.  Friendly losses were 8 killed and 15 wounded 
(all from the security force guards).  Enemy losses were 
unknown.  

While the veteran's unit did not sustain any casualties, 
there were a sufficient number of casualties to indicate an 
engagement of memorable proportions.  It would qualify as a 
PTSD stressor.  It was one of the stressors which the VA 
examiner relied upon in making his diagnosis of PTSD.  
Therefore, giving the veteran the benefit of the doubt, the 
Board concludes that the stressor is verified and the 
evidence links the current PTSD to the verified stressor 
during the veteran's wartime service.  38 U.S.C.A. § 5107(b) 
(West 1991).  This is sufficient to support a grant of 
service connection without regard to verification of other 
claimed stressors.  



Tinnitus

The above incident constitutes combat and the veteran's 
participation makes him a combat veteran.  The special rules 
for service connection for combat veterans are set forth 
above.  

The veteran's report of noise exposure and residual tinnitus 
is consistent with combat noise exposure during the August 
1966 attack on his camp.  In September 1995, Thomas H. 
Hickey, M.D., expressed the opinion that the veteran had 
problems in his ears, in the form of tinnitus, since service, 
when he was exposed to explosions.  See Savage v. Gober, 
10 Vet. App. 488, 497 (1997).

The service medical records show external otitis in April 
1967.  The November 1967 examination for separation from 
service shows the veteran's ears and drums were normal.  
Audiometric findings were within normal limits, except for a 
30 decibel loss at 4,000 Hertz.  In light of this abnormal 
finding, the Board can not find that there is clear and 
convincing evidence to rebut the presumptions favoring 
service connection for a combat veteran.  Therefore, service 
connection for tinnitus will be granted.  


ORDER

Service connection is granted for PTSD and tinnitus.  


REMAND

The veteran has requested an RO hearing.  Pursuant to the 
Court's decision in Kutscherousky v. West, 12 Vet. App. 369 
(1999), the case is returned to the RO for the requested 
hearing.  

The previously requested development for the ulcer claim 
should also be completed. 

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled for 
an RO hearing.  

2.  The RO should obtain the 
hospitalization reports from the 
esophagogastroduodenoscopy and a 
colonoscopy that were done at the VA 
medical center in North Little Rock, 
Arkansas.  

3.  The appellant should be given a 
current VA examination for his peptic 
ulcer disease, to include a 
gastrointestinal series.  The examiner 
should be provided with the appellant's 
claims folder, and a copy of the current 
rating criteria.  The  examiner must 
review the appellant's medical history.  
The examiner should report his/her 
findings in a clear, comprehensive, and 
legible manner and should state upon what 
evidence he/she bases the opinion.  

4.  In an increased rating case, when a 
claimant fails to report for examination 
without good cause, the claim must be 
denied.  38 C.F.R. § 3.655 (1998).  If 
the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 and 
give him an opportunity to explain any 
good cause he may have for missing the 
examination.  

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998).  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 

